Exhibit 10.9




PERFORMANCE-BASED RESTRICTED STOCK UNIT AGREEMENT


This Performance-Based Restricted Stock Unit Agreement (this “Agreement”) is
made and entered into as of the [[DAY]] day of [[MONTH]] 2018 (the “Grant Date”)
by and between LKQ Corporation, a Delaware corporation (the “Company”), and
[[FIRSTNAME]] [[LASTNAME]] (the “Key Person”).
Recitals
The Board is of the opinion that the interests of the Company will be advanced
by encouraging certain persons affiliated with the Company, upon whose judgment,
initiative and efforts the Company is largely dependent for the successful
conduct of the Company’s business, to acquire or increase their proprietary
interest in the Company, thus providing them with a more direct stake in its
welfare and assuring a closer identification of their interests with those of
the Company.
The Board is of the opinion that the Key Person is such a person.
The Company desires to grant performance-based RSUs to the Key Person, and the
Key Person desires to accept such grant, all on the terms and subject to the
conditions set forth in this Agreement and set forth in the Company’s 1998
Equity Incentive Plan (the “Plan”). Any capitalized term used herein that is not
defined shall have the meaning of such term set forth in the Plan.
Covenants
NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:
1.    Grant of Performance Units.  The Company hereby grants to the Key Person
and the Key Person hereby accepts from the Company [[SHARESGRANTED]]
performance-based RSUs (“Performance Units”), on the terms and subject to the
conditions set forth herein and in the Plan (the “Award”).
2.    Representations of Key Person.  The Key Person hereby represents and
warrants that the Key Person has been provided a copy of the Plan (which is also
filed publicly) and a Plan prospectus describing the material terms of the Plan,
and is accepting the Performance Units with full knowledge of and subject to the
restrictions contained in this Agreement and the Plan.
3.    Vesting and Settlement.  (a) The Award shall be subject to two vesting
conditions, both of which must be satisfied before any portion of the Award is
considered earned and payable: (i) time-based vesting equal to 16.67% of the
Performance Units (rounded to the nearest whole Share) on [[FIRSTVESTINGDATE]]
and on each six-month anniversary of [[FIRSTVESTINGDATE]] (unless such date is a
day on which the U.S. stock exchanges are closed, in which case the vesting date
shall be extended to the next succeeding business day), subject to the Key
Person’s continued Service through the applicable vesting date; and (ii) a
performance-


1

--------------------------------------------------------------------------------

Exhibit 10.9


based condition of written certification by the Committee of of positive
fully-diluted earnings per share (“EPS”) of the Company (subject to adjustment
for certain extraordinary items) for any of the Company’s first five fiscal
years ending after the Grant Date. If and when the performance-based condition
is met, all Performance Units that had previously met the time-based vesting
condition shall become earned and payable immediately and the remaining
Performance Units shall become earned and payable according to the remaining
schedule of the time-based condition. If the performance-based condition is not
met, all Performance Units shall be forfeited.
For purposes of determining EPS of the Company in any particular fiscal year,
EPS shall be increased to the extent that EPS was reduced in accordance with
generally accepted accounting principles (“GAAP”) by objectively determinable
amounts due to:
1.
A change in accounting policy or GAAP;

2.
Dispositions of assets or businesses;

3.
Asset impairments;

4.
Amounts incurred in connection with any financing;

5.
Losses on interest rate swaps resulting from mark-to-market adjustments or
discontinuing hedges;

6.
Board-approved restructuring, acquisition or similar charges, including charges
in conjunction with or in anticipation of an acquisition;

7.
Losses related to environmental, legal, product liability or other
contingencies;

8.
Changes in tax laws;

9.
Board-approved divestiture of a material business (i.e., the performance goals
shall be adjusted to account for the divestiture, including, if appropriate, the
pro-rata effect of targeted improvements);

10.
Changes in contingent consideration liabilities;

11.
Losses from discontinued operations;

12.
Amortization expense related to acquired intangible assets; and

13.
Other extraordinary, unusual or infrequently occurring items as specifically
disclosed in the Company’s financial statements or filings under the Exchange
Act.

(b)    Within 30 days of the satisfaction of both the time-based vesting
condition and the performance-based vesting condition, one Share shall be
delivered to the Key Person in settlement of each vested Performance Unit.
4.    Termination of Relationship.  In the event the Key Person incurs a
Separation from Service for any reason other than death or Disability, any
Performance Units that are unvested as of the Separation from Service shall be
forfeited to the Company. In the event the Key Person incurs a Separation from
Service due to death or Disability, any Performance Units that are unvested as
of the Separation from Service shall immediately become fully vested on the date
of termination and all restrictions shall lapse.
5.    Change of Control.  In the event of a Change of Control occurring after
the Grant Date, the Change of Control provisions of Article 14 of the Plan shall
apply to the Performance Units.


2

--------------------------------------------------------------------------------

Exhibit 10.9


6.    Non-Transferability of Performance Units.  Except as expressly provided in
the Plan or this Agreement, Performance Units may not be sold, assigned,
transferred, pledged or otherwise disposed of, shall not be assignable by
operation of law and shall not be subject to execution, attachment or similar
process, except by will or the laws of descent and distribution. Any attempted
sale, assignment, transfer, pledge or other disposition of any Performance Unit
prior to vesting shall be null and void and without effect.
7.    Taxes.  The Key Person shall be responsible for taxes due upon the
settlement of any Performance Unit granted hereunder and upon any later transfer
by the Key Person of any Share received upon the settlement of a Performance
Unit; provided that, unless the Committee determines otherwise, the Company
shall withhold Shares otherwise deliverable to the Key Person as a result of the
vesting and settlement of the Performance Units to cover all taxes due for those
Performance Units.
8.    Payroll Authorization.  In the event that the Key Person does not make an
arrangement acceptable to the Company to pay to the Company the tax withholding
obligation due upon vesting or settlement of a Performance Unit or in the event
that the Key Person does not pay the entire tax withholding obligation due upon
vesting or settlement of a Performance Unit, the Key Person authorizes the
Company to collect the amount due through a payroll withholding or to direct a
broker to sell a sufficient number of the Key Person’s Shares to satisfy such
obligation (and any related brokerage fees) and to remit to the Company from the
proceeds of sale the amount due. In the event that the Key Person pays more than
the tax withholding obligation due upon vesting or settlement of a Performance
Unit, the Key Person authorizes the Company to return the excess payment through
the Key Person’s payroll.
9.    No Rights as a Stockholder.  Prior to the settlement of any Performance
Unit, the Key Person shall have no rights with respect to the Share issuable to
the Key Person upon such settlement, shall not be treated as a Stockholder and
shall not have any voting rights or the right to receive any dividends with
respect to the Performance Unit or the underlying Share.
10.    Notices.  Any notices required or permitted hereunder shall be sent using
any means (including personal delivery, courier, messenger service, facsimile
transmission or electronic transmission), if to the Key Person, at the address
set forth below or such other address as the Key Person may designate in writing
to the Company or to the Key Person’s home address if no other address has been
provided to the Company; and, if to the Company, at the address of its
headquarters in Chicago, Attention: General Counsel, or such other address as
the Company may designate in writing to the Key Person. Such notice shall be
deemed duly given when it is actually received by the party for whom it was
intended. The Company may deliver any documents related to current or future
participation in the Plan by electronic means and the Key Person’s acceptance of
the Award constitutes the Key Person’s consent to receive those documents by
electronic delivery and to participate in the Plan through any on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.
11.    Failure to Enforce Not a Waiver.  The failure of the Company to enforce
at any time any provision of this Agreement shall in no way be construed to be a
waiver of such provision or of any other provision hereof.


3

--------------------------------------------------------------------------------

Exhibit 10.9


12.    Amendment or Termination.  This Agreement may not be amended or
terminated unless such amendment or termination is in writing and duly executed
by each of the parties hereto.
13.    Benefit and Binding Effect.  This Agreement shall be binding upon and
shall inure to the benefit of the Company, its successors and assigns, and the
Key Person and the Key Person’s executors, administrators, personal
representatives and heirs. In the event that any part of this Agreement shall be
held to be invalid or unenforceable, the remaining parts hereof shall
nevertheless continue to be valid and enforceable as though the invalid portions
were not a part hereof.
14.    Entire Agreement.  This Agreement contains the entire understanding of
the parties hereto with respect to the subject matter hereof and supersedes all
prior agreements, discussions and understandings relating to such subject
matter; provided, however, for the avoidance of doubt, the parties acknowledge
that any confidentiality, non-competition, non-solicitation or similar
restrictive covenant agreed to by the parties hereto on or before the Grant Date
is not superseded by this Agreement and is an obligation of the parties hereto
in addition to Section 17 below.
15.    Governing Law and Venue.  This Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the State of Delaware,
without giving effect to principles and provisions thereof relating to conflict
or choice of laws. Any and all actions concerning any dispute arising hereunder
shall be filed and maintained only in a state or federal court sitting in the
County of Cook, State of Illinois. The parties hereto specifically consent and
submit to the jurisdiction of such court.
16.    Incorporation of Terms of Plan.  The terms of the Plan are incorporated
herein by reference and the Key Person’s rights hereunder are subject to the
terms of the Plan even to the extent they are inconsistent with or in addition
to the terms set forth herein. The Key Person hereby agrees to comply with all
requirements of the Plan.
17.    Non-Competition and Confidentiality.  (a) Notwithstanding any provision
to the contrary set forth elsewhere herein, the Performance Units, the Shares
underlying the Performance Units and any proceeds received by the Key Person
upon the sale of Shares underlying the Performance Units shall be forfeited by
the Key Person to the Company without any consideration therefore, if the Key
Person is not in compliance, at any time during the period commencing on the
Grant Date and ending nine months following the Key Person’s Separation from
Service, with all applicable provisions of the Plan and with the following
conditions:
(i)    the Key Person shall not directly or indirectly (1) be employed by,
engage or have any interest in any business which is or becomes competitive with
the Company or its Subsidiaries or is or becomes otherwise prejudicial to or in
conflict with the interests of the Company or its Subsidiaries, (2) induce any
customer of the Company or its Subsidiaries to patronize such competitive
business or otherwise request or advise any such customer to withdraw, curtail
or cancel any of its business with the Company or its Subsidiaries or (3) hire
or solicit for employment any person employed by the Company or its Subsidiaries
or hire any person who was employed by the Company or its Subsidiaries at any
time within nine months of such hire; provided, however, that this restriction
shall not prevent the Key Person from acquiring and holding up to two percent of
the outstanding shares of capital stock of any corporation which is or becomes
competitive with


4

--------------------------------------------------------------------------------

Exhibit 10.9


the Company or is or becomes otherwise prejudicial to or in conflict with the
interests of the Company if such shares are available to the general public on a
national securities exchange or in the over-the-counter market; and
(ii)    the Key Person shall not use or disclose, except for the sole benefit of
or with the written consent of the Company, any confidential information
relating to the business, processes or products of the Company. Nothing in this
Agreement, however, prohibits the Key Employee from reporting violations of law
or regulation to any U.S. federal, state or local governmental or law
enforcement branch, agency or entity (collectively, a “Governmental Entity”), or
from cooperating with any Governmental Entity, including the EEOC, the
Securities and Exchange Commission or the Department of Justice.
(b)    The Company shall notify in writing the Key Person of any violation by
the Key Person of this Section 17. The forfeiture shall be effective as of the
date of the occurrence of any of the activities set forth in Section 17(a)
above. If the Shares underlying the Performance Units have been sold, the Key
Person shall promptly pay to the Company the amount of the proceeds from such
sale. The Key Person hereby consents to a deduction from any amounts owed by the
Company to the Key Person from time to time (including amounts owed as wages or
other compensation, fringe benefits or vacation pay) to the extent of the
amounts owed by the Key Person to the Company under this Section 17. Whether or
not the Company elects to make any set-off in whole or in part, the Key Person
agrees to timely pay any amounts due under this Section 17. In addition, the
Company shall be entitled to injunctive relief for any violation by the Key
Person of this Section 17.
(c)    Notwithstanding any provision of this Agreement to the contrary, the Key
Person shall be entitled to communicate, cooperate and file a complaint with any
Governmental Entity concerning possible violations of any U.S. federal, state or
local law or regulation, and to otherwise make disclosures to any Governmental
Entity, in each case, that are protected under the whistleblower provisions of
any such law or regulation, as long as in each case the communications and
disclosures are consistent with applicable law. The Key Person shall not forfeit
any Performance Units, Shares held in connection with any Performance Units or
proceeds from the sale of such Shares as a result of exercising any rights under
this Section 17(c).
18.    Hedging Positions.  The Key Person agrees that, at any time during the
period commencing on the Grant Date and ending when the Award is fully settled
or the Performance Units are forfeited, the Key Person shall not (a) directly or
indirectly sell any equity security of the Company if the Key Person does not
own the security sold, or if owning the security, does not deliver it against
such sale within 20 days thereafter; or (b) establish a derivative security
position with respect to any equity security of the Company that increases in
value as the value of the underlying equity decreases (including a long put
option and a short call option position) with securities underlying the position
exceeding the underlying securities otherwise owned by the Key Person. In the
event the Key Person violates this provision, the Company shall have the right
to cancel the Award.
19.    Code Section 409A.  The Performance Units are intended to be exempt from
(or in the alternative to comply with) Code Section 409A. This Agreement shall
be construed and


5

--------------------------------------------------------------------------------

Exhibit 10.9


interpreted in a manner consistent with the requirements for avoiding taxes or
penalties under Code Section 409A, consistent with Section 18.6 of the Plan. For
purposes of Code Section 409A, each installment payment under this Agreement or
the Plan, or otherwise payable to the Key Employee, shall be treated as a
separate payment. Notwithstanding the foregoing, neither the Company nor the
Committee shall have any obligation to take any action to prevent the assessment
of any additional tax or penalty on the Key Employee under Code Section 409A and
neither the Company nor the Committee shall have any liability to the Key
Employee for such tax or penalty.
20.    Clawback.  The Award and all amounts and benefits received or outstanding
under the Plan shall be subject to potential clawback, cancellation, recoupment,
rescission, payback, reduction or other similar action in accordance with the
terms and conditions of any applicable Company clawback or similar policy or any
applicable law related to such actions, as may be in effect from time to time.
The Key Person’s acceptance of the Award constitutes the Key Person’s
acknowledgement of and consent to the Company’s application, implementation and
enforcement of any applicable Company clawback or similar policy that may apply
to the Key Person, whether adopted before or after the Grant Date, and any
provision of applicable law relating to clawback, cancellation, recoupment,
rescission, payback or reduction of compensation, and the Key Person’s agreement
that the Company may take such actions as may be necessary to effectuate any
such policy or applicable law, without further consideration or action.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Grant Date.
LKQ CORPORATION                KEY PERSON
Sign Name:                        Sign Name:                    
Print Name:                        Print Name:                    
Title:                            Address:                    
                                                    


6